Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

Matter of DHANASAR, Petitioner
Decided December 27, 2016
U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Administrative Appeals Office
USCIS may grant a national interest waiver if the petitioner demonstrates: (1) that the
foreign national’s proposed endeavor has both substantial merit and national importance;
(2) that he or she is well positioned to advance the proposed endeavor; and (3) that, on
balance, it would be beneficial to the United States to waive the job offer and labor
certification requirements. Matter of New York State Dep’t of Transp., 22 I&N Dec. 215
(Acting Assoc. Comm’r 1998), vacated.
ON BEHALF OF PETITIONER: Gerard M. Chapman, Esquire, Greensboro, North
Carolina

In this decision, we have occasion to revisit the analytical framework
for assessing eligibility for “national interest waivers” under section
203(b)(2)(B)(i) of the Immigration and Nationality Act, 8 U.S.C.
§ 1153(b)(2)(B)(i) (2012). The self-petitioner, a researcher and educator in
the field of aerospace engineering, filed an immigrant visa petition seeking
classification under section 203(b)(2) of the Act as a member of the
professions holding an advanced degree. The petitioner also sought a
“national interest waiver” of the job offer otherwise required by section
203(b)(2)(A).
The Director of the Texas Service Center denied the petition under the
existing analytical framework, concluding that the petitioner qualifies for
classification as a member of the professions holding an advanced degree
but that a waiver of the job offer requirement would not be in the national
interest of the United States. Upon de novo review, and based on the
revised national interest standard adopted herein, we will sustain the appeal
and approve the petition.

I. LEGAL BACKGROUND
Subparagraph (A) of section 203(b)(2) of the Act makes immigrant
visas available to “qualified immigrants who are members of the
professions holding advanced degrees or their equivalent or who because of
their exceptional ability in the sciences, arts, or business, will substantially
benefit prospectively the national economy, cultural or educational
884

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

interests, or welfare of the United States.” Under subparagraph (A),
immigrant visas are available to such individuals only if their “services in
the sciences, arts, professions, or business are sought by an employer in the
United States.”
Before hiring a foreign national under this immigrant classification, an
employer must first obtain a permanent labor certification from the United
States Department of Labor (“DOL”) under section 212(a)(5)(A)(i) of the
Act, 8 U.S.C. § 1182(a)(5)(A)(i) (2012). See also 8 C.F.R. § 204.5(k)(4)(i)
(2016). A labor certification demonstrates that DOL has determined that
there are not sufficient workers who are able, willing, qualified, and
available at the place where the alien is to perform such skilled or unskilled
labor, and the employment of such alien will not adversely affect the wages
and working conditions of workers in the United States similarly employed.
In its labor certification application, the employer must list the position’s
job requirements consistent with what is normally required for the
occupation. See 20 C.F.R. § 656.17(h)(1) (2016). Moreover, the job
requirements described on the labor certification application must represent
the actual minimum requirements for the job opportunity. See 20 C.F.R.
§ 656.17(i)(1). That is, the employer may not tailor the position
requirements to the foreign worker’s qualifications; it may only list the
position’s minimum requirements, regardless of the foreign worker’s
additional skills that go beyond what is normally required for the
occupation. The employer must then test the labor market to determine if
able, willing, or qualified U.S. workers are available with the advertised
minimum qualifications. If such U.S. workers are found, the employer may
not hire the foreign worker for the position, even if the foreign worker
clearly has more skills (beyond the advertised qualifications). If the
employer does not identify such U.S. workers and DOL determines that
those workers are indeed unavailable, DOL will certify the labor
certification. After securing the DOL-approved labor certification, the
employer may then file a petition with DHS requesting the immigrant
classification.
Under subparagraph (B) of section 203(b)(2), however, the Secretary of
Homeland Security may waive the requirement of a “job offer”
(namely, that the beneficiary’s services are sought by a U.S. employer)
and, under the applicable regulations, of “a labor certification.” 8 C.F.R.
§ 204.5(k)(4)(ii). 1 That subparagraph states, in pertinent part, that the
1

While appearing to limit national interest waivers to only aliens possessing
exceptional ability in the sciences, arts, or business, 8 C.F.R. § 204.5(k)(4)(ii) was
superseded in part by section 302(b)(2) of the Miscellaneous and Technical Immigration
and Naturalization Amendments of 1991, Pub. L. No. 102-232, 105 Stat. 1733, 1743
(continued . . .)

885

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

Secretary “may, when the [Secretary] deems it to be in the national interest,
waive the requirements of subparagraph (A) that an alien’s services in the
sciences, arts, professions, or business be sought by an employer in the
United States.”2 Section 203(b)(2)(i) of the Act.
USCIS may grant a national interest waiver as a matter of discretion if
the petitioner satisfies both subparagraphs (A) and (B). Thus, a petitioner
who seeks a “national interest waiver” must first satisfy subparagraph (A)
by demonstrating that the beneficiary qualifies as a member of the
professions holding an advanced degree or as an individual of
exceptional ability. See 8 C.F.R. § 204.5(k)(1)–(3) (providing definitions
and considerations for making such determinations); see also section
203(b)(2)(C) of the Act (providing that possession of requisite academic
degree or professional license “shall not by itself be considered sufficient
evidence of exceptional ability”). The petitioner must then satisfy
subparagraph (B) by establishing that it would be in the national interest
to waive the “job offer” requirement under subparagraph (A). 3 See
8 C.F.R. § 204.5(k)(4)(ii). This two-part statutory scheme is relatively
straightforward, but the term “national interest” is ambiguous. Undefined
by statute and regulation, “national interest” is a broad concept subject to
various interpretations.
In 1998, under the legacy Immigration and Naturalization Service, we
issued a precedent decision establishing a framework for evaluating
national interest waiver petitions. Matter of New York State Dep’t of
Transp. (“NYSDOT”), 22 I&N Dec. 215 (Acting Assoc. Comm’r 1998).
_______________________________

(“MTINA”). Section 302(b)(2) of MTINA amended section 203(b)(2)(B)(i) of the Act
by inserting the word “professions” after the word “arts,” and thereby made the national
interest waiver available to members of the professions holding advanced degrees in
addition to individuals of exceptional ability.
2
Pursuant to section 1517 of the Homeland Security Act (“HSA”) of 2002, Pub. L. No.
107-296, 116 Stat. 2135, 2311 (codified at 6 U.S.C. § 557 (2012)), any reference to the
Attorney General in a provision of the Act describing functions that were transferred
from the Attorney General or other Department of Justice official to the Department of
Homeland Security by the HSA “shall be deemed to refer to the Secretary” of Homeland
Security. See also 6 U.S.C. § 542 note (2012); 8 U.S.C. § 1551 note (2012).
3
To do so, a petitioner must go beyond showing the individual’s expertise in a
particular field. The regulation at 8 C.F.R. § 204.5(k)(2) defines “exceptional ability” as
“a degree of expertise significantly above that ordinarily encountered” in a given area of
endeavor. By statute, individuals of exceptional ability are generally subject to the job
offer/labor certification requirement; they are not exempt by virtue of their exceptional
ability. Therefore, whether a given petitioner seeks classification as an individual of
exceptional ability, or as a member of the professions holding an advanced degree, that
individual cannot qualify for a waiver just by demonstrating a degree of expertise
significantly above that ordinarily encountered in his field of expertise.

886

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

The NYSDOT framework looks first to see if a petitioner has shown that the
area of employment is of “substantial intrinsic merit.” Id. at 217. Next, a
petitioner must establish that any proposed benefit from the individual’s
endeavors will be “national in scope.” Id. Finally, the petitioner must
demonstrate that the national interest would be adversely affected if a labor
certification were required for the foreign national. Id.
Based on our experience with that decision in the intervening period, we
believe it is now time for a reassessment. While the first prong has held up
under adjudicative experience, the term “intrinsic” adds little to the analysis
yet is susceptible to unnecessary subjective evaluation. 4 Similarly, the
second prong has caused relatively few problems in adjudications, but
occasionally the term “national in scope” is construed too narrowly by
focusing primarily on the geographic impact of the benefit. While
NYSDOT found a civil engineer’s employment to be national in scope even
though it was limited to a particular region, that finding hinged on the
geographic connections between New York’s bridges and roads and the
national transportation system. Certain locally or regionally focused
endeavors, however, may be of national importance despite being difficult
to quantify with respect to geographic scope.
What has generated the greatest confusion for petitioners and
adjudicators, however, is NYSDOT’s third prong. First, this prong is
explained in several different ways within NYSDOT itself, leaving the
reader uncertain what ultimately is the relevant inquiry. We initially state
the third prong as requiring a petitioner to “demonstrate that the national
interest would be adversely affected if a labor certification were required.”
NYSDOT, 22 I&N Dec. at 217. We then alternatively describe the third
prong as requiring the petitioner to demonstrate that the individual
“present[s] a national benefit so great as to outweigh the national interest
inherent in the labor certification process.” Id. at 218. Immediately
thereafter, we restate the third prong yet again: the petitioner must establish
that the individual will “serve the national interest to a substantially greater
degree than would an available U.S. worker having the same minimum
qualifications.”5 Id. Finally, in what may be construed as either a fourth
restatement of prong three or as an explanation of how to satisfy it, we state
that “it clearly must be established that the alien’s past record justifies
projections of future benefit to the national interest.” Id. at 219. A footnote
Cf., e.g., 24/7 Records, Inc. v. Sony Music Entm’t, Inc., 514 F. Supp. 2d 571, 575
(S.D.N.Y. 2007) (“‘Intrinsic value’ is an inherently subjective and speculative concept.”).
5
Other, slight variations of the third prong emerge later in the decision. See
NYSDOT, 22 I&N at 220 (“to a greater extent than U.S. workers”); see also id. at 221
(“considerably outweigh”).
4

887

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

to this statement clarifies that USCIS seeks “a past history of demonstrable
achievement with some degree of influence on the field as a whole.” Id. at
219 n.6. Although residing in footnote 6, this “influence” standard has in
practice become the primary yardstick against which petitions are
measured.6
Second, and a more fundamental challenge than parsing its several
restatements, NYSDOT’s third prong can be misinterpreted to require the
petitioner to submit, and the adjudicator to evaluate, evidence relevant to
the very labor market test that the waiver is intended to forego. The first
iteration of prong three, that the national interest would be adversely
affected if a labor certification were required, implies that petitioners
should submit evidence of harm to the national interest. The third iteration,
that the individual will serve the national interest to a substantially greater
degree than would an available U.S. worker having the same minimum
qualifications, suggests that petitioners should submit evidence comparing
foreign nationals to unidentified U.S. workers. These concepts have proven
to be difficult for many qualified individuals to establish or analyze in the
abstract. It has proven particularly ill-suited for USCIS to evaluate
petitions from self-employed individuals, such as entrepreneurs. In
NYSDOT, we even “acknowledge[d] that there are certain occupations
wherein individuals are essentially self-employed, and thus would have
no U.S. employer to apply for a labor certification.” Id. at 218 n.5.
Nonetheless, we did not modify the test to resolve this scenario, which
continues to challenge petitioners and USCIS adjudicators. Lastly, this
concept of harm-to-national-interest is not required by, and unnecessarily
narrows, the Secretary’s broad discretionary authority to grant a waiver
when he “deems it to be in the national interest.”

II. NEW ANALYTICAL FRAMEWORK
Accordingly, our decision in NYSDOT is ripe for revision. Today, we
vacate NYSDOT and adopt a new framework for adjudicating national
interest waiver petitions, one that will provide greater clarity, apply more
flexibly to circumstances of both petitioning employers and self-petitioning

While this “influence” standard rests upon the reasonable notion that past success will
often predict future benefit, our adjudication experience in the years since NYSDOT has
revealed that there are some talented individuals for whom past achievements are not
necessarily the best or only predictor of future success.
6

888

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

individuals, and better advance the purpose of the broad discretionary
waiver provision to benefit the United States.7
Under the new framework, and after eligibility for EB-2 classification
has been established, USCIS may grant a national interest waiver if the
petitioner demonstrates by a preponderance of the evidence:8 (1) that the
foreign national’s proposed endeavor has both substantial merit and
national importance; (2) that the foreign national is well positioned to
advance the proposed endeavor; and (3) that, on balance, it would be
beneficial to the United States to waive the requirements of a job offer and
thus of a labor certification. If these three elements are satisfied, USCIS
may approve the national interest waiver as a matter of discretion.9
The first prong, substantial merit and national importance, focuses on
the specific endeavor that the foreign national proposes to undertake. The
endeavor’s merit may be demonstrated in a range of areas such as business,
entrepreneurialism, science, technology, culture, health, or education.
Evidence that the endeavor has the potential to create a significant
economic impact may be favorable but is not required, as an endeavor’s
merit may be established without immediate or quantifiable economic
impact. For example, endeavors related to research, pure science, and the
furtherance of human knowledge may qualify, whether or not the potential
accomplishments in those fields are likely to translate into economic
benefits for the United States.
In determining whether the proposed endeavor has national importance,
we consider its potential prospective impact. An undertaking may have
national importance for example, because it has national or even global
implications within a particular field, such as those resulting from certain
improved manufacturing processes or medical advances. But we do not
evaluate prospective impact solely in geographic terms. Instead, we look
for broader implications. Even ventures and undertakings that have as their
focus one geographic area of the United States may properly be considered
to have national importance. In modifying this prong to assess “national
Going forward, we will use “petitioners” to include both employers who have filed
petitions on behalf of employees and individuals who have filed petitions on their own
behalf (namely, self-petitioners).
8
Under the “preponderance of the evidence” standard, a petitioner must establish that
he or she more likely than not satisfies the qualifying elements. Matter of Chawathe,
25 I&N Dec. 369, 376 (AAO 2010). We will consider not only the quantity, but also the
quality (including relevance, probative value, and credibility) of the evidence. Id.
9
Because the national interest waiver is “purely discretionary,” Schneider v. Chertoff,
450 F.3d 944, 948 (9th Cir. 2006), the petitioner also must show that the foreign national
otherwise merits a favorable exercise of discretion. See Zhu v. Gonzales, 411 F.3d 292,
295 (D.C. Cir. 2005); cf. Matter of Jean, 23 I&N Dec. 373, 383 (A.G. 2002).
7

889

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

importance” rather than “national in scope,” as used in NYSDOT, we seek
to avoid overemphasis on the geographic breadth of the endeavor. An
endeavor that has significant potential to employ U.S. workers or has other
substantial positive economic effects, particularly in an economically
depressed area, for instance, may well be understood to have national
importance.
The second prong shifts the focus from the proposed endeavor to the
foreign national. To determine whether he or she is well positioned to
advance the proposed endeavor, we consider factors including, but not
limited to: the individual’s education, skills, knowledge and record of
success in related or similar efforts; a model or plan for future activities;
any progress towards achieving the proposed endeavor; and the interest of
potential customers, users, investors, or other relevant entities or
individuals.
We recognize that forecasting feasibility or future success may present
challenges to petitioners and USCIS officers, and that many innovations
and entrepreneurial endeavors may ultimately fail, in whole or in part,
despite an intelligent plan and competent execution. We do not, therefore,
require petitioners to demonstrate that their endeavors are more likely than
not to ultimately succeed. But notwithstanding this inherent uncertainty, in
order to merit a national interest waiver, petitioners must establish, by a
preponderance of the evidence, that they are well positioned to advance the
proposed endeavor.
The third prong requires the petitioner to demonstrate that, on balance, it
would be beneficial to the United States to waive the requirements of a job
offer and thus of a labor certification. On the one hand, Congress clearly
sought to further the national interest by requiring job offers and labor
certifications to protect the domestic labor supply. On the other hand, by
creating the national interest waiver, Congress recognized that in certain
cases the benefits inherent in the labor certification process can be
outweighed by other factors that are also deemed to be in the national
interest. Congress entrusted the Secretary to balance these interests within
the context of individual national interest waiver adjudications.
In performing this analysis, USCIS may evaluate factors such as:
whether, in light of the nature of the foreign national’s qualifications or
proposed endeavor, it would be impractical either for the foreign national to
secure a job offer or for the petitioner to obtain a labor certification; 10
10

For example, the labor certification process may prevent a petitioning employer from
hiring a foreign national with unique knowledge or skills that are not easily articulated in
a labor certification. See generally 20 C.F.R. § 656.17(i). Likewise, because of the
nature of the proposed endeavor, it may be impractical for an entrepreneur or
(continued . . .)

890

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

whether, even assuming that other qualified U.S. workers are available, the
United States would still benefit from the foreign national’s contributions;
and whether the national interest in the foreign national’s contributions is
sufficiently urgent to warrant forgoing the labor certification process. We
emphasize that, in each case, the factor(s) considered must, taken together,
indicate that on balance, it would be beneficial to the United States to waive
the requirements of a job offer and thus of a labor certification.
We note that this new prong, unlike the third prong of NYSDOT, does
not require a showing of harm to the national interest or a comparison
against U.S. workers in the petitioner’s field. As stated previously,
NYSDOT’s third prong was especially problematic for certain petitioners,
such as entrepreneurs and self-employed individuals. This more flexible
test, which can be met in a range of ways as described above, is meant to
apply to a greater variety of individuals.

III. ANALYSIS
The director found the petitioner to be qualified for the classification
sought by virtue of his advanced degrees. We agree that he holds advanced
degrees and therefore qualifies under section 203(b)(2)(A). The remaining
issue before us is whether the petitioner has established, by a
preponderance of the evidence, that he is eligible for and merits a national
interest waiver.
The petitioner proposes to engage in research and development relating
to air and space propulsion systems, as well as to teach aerospace
engineering, at North Carolina Agricultural and Technical State University
(“North Carolina A&T”). The petitioner holds two master of science
degrees, in mechanical engineering and in applied physics, as well as a
Ph.D. in engineering, from North Carolina A&T. At the time of filing the
instant petition, he also worked as a postdoctoral research associate at the
university.
The record reflects that the petitioner’s graduate and
postgraduate research has focused on hypersonic propulsion systems
(systems involving propulsion at speeds of Mach 5 and above) and on
computational fluid dynamics. He has developed a validated computational
model of a high-speed air-breathing propulsion engine, as well as a novel
numerical method for accurately calculating hypersonic air flow. The
petitioner intends to continue his research at the university.
The extensive record includes: reliable evidence of the petitioner’s
credentials; copies of his publications and other published materials that
_______________________________

self-employed inventor, when advancing an endeavor on his or her own, to secure a job
offer from a U.S. employer.

891

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

cite his work; evidence of his membership in professional associations; and
documentation regarding his research and teaching activities. The
petitioner also submitted several letters from individuals who establish their
own expertise in aerospace, describe the petitioner’s research in detail and
attest to his expertise in the field of hypersonic propulsion systems.
We determine that the petitioner is eligible for a national interest waiver
under the new framework. First, we conclude that the petitioner has
established both the substantial merit and national importance of his
proposed endeavor. The petitioner demonstrated that he intends to continue
research into the design and development of propulsion systems for
potential use in military and civilian technologies such as nano-satellites,
rocket-propelled ballistic missiles, and single-stage-to-orbit vehicles. In
letters supporting the petition, he describes how research in this area
enhances our national security and defense by allowing the United States to
maintain its advantage over other nations in the field of hypersonic flight.
We find that this proposed research has substantial merit because it aims to
advance scientific knowledge and further national security interests and
U.S. competitiveness in the civil space sector.
The record further demonstrates that the petitioner’s proposed endeavor
is of national importance. The petitioner submitted probative expert letters
from individuals holding senior positions in academia, government, and
industry that describe the importance of hypersonic propulsion research as
it relates to U.S. strategic interests. He also provided media articles and
other evidence documenting the interest of the House Committee on Armed
Services in the development of hypersonic technologies and discussing
the potential significance of U.S. advances in this area of research and
development. The letters and the media articles discuss efforts and
advances that other countries are currently making in the area of hypersonic
propulsion systems and the strategic importance of U.S. advancement in
researching and developing these technologies for use in missiles, satellites,
and aircraft.
Second, we find that the record establishes that the petitioner is well
positioned to advance the proposed endeavor. Beyond his multiple
graduate degrees in relevant fields, the petitioner has experience conducting
research and developing computational models that support the mission of
the United States Department of Defense (“DOD”) to develop air
superiority and protection capabilities of U.S. military forces, and that
assist in the development of platforms for Earth observation and
interplanetary exploration. The petitioner submitted detailed expert letters
describing U.S. Government interest and investment in his research, and the
record includes documentation that the petitioner played a significant role
in projects funded by grants from the National Aeronautics and Space
892

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

Administration (“NASA”) and the Air Force Research Laboratories
(“AFRL”) within DOD. 11 Thus, the significance of the petitioner’s
research in his field is corroborated by evidence of peer and government
interest in his research, as well as by consistent government funding of the
petitioner’s research projects. The petitioner’s education, experience, and
expertise in his field, the significance of his role in research projects, as
well as the sustained interest of and funding from government entities such
as NASA and AFRL, position him well to continue to advance his proposed
endeavor of hypersonic technology research.
Third and finally, we conclude that, on balance, it would be beneficial to
the United States to waive the requirements of a job offer and thus of a
labor certification. As noted above, the petitioner holds three graduate
degrees in fields tied to the proposed endeavor, and the record demonstrates
that he possesses considerable experience and expertise in a highly
specialized field. The evidence also shows that research on hypersonic
propulsion holds significant implications for U.S. national security and
competitiveness. In addition, the repeated funding of research in which the
petitioner played a key role indicates that government agencies, including
NASA and the DOD, have found his work on this topic to be promising and
useful. Because of his record of successful research in an area that furthers
U.S. interests, we find that this petitioner offers contributions of such value
that, on balance, they would benefit the United States even assuming that
other qualified U.S. workers are available.
In addition to conducting research, the petitioner proposes to support
teaching activities in science, technology, engineering, and math (“STEM”)
disciplines. He submits letters favorably attesting to his teaching abilities at
the university level and evidence of his participation in mentorship
programs for middle school students.
While STEM teaching has
substantial merit in relation to U.S. educational interests, the record does
not indicate by a preponderance of the evidence that the petitioner would be
engaged in activities that would impact the field of STEM education
more broadly. Accordingly, as the petitioner has not established by a
preponderance of the evidence that his proposed teaching activities meet
the “national importance” element of the first prong of the new framework,
we do not address the remaining prongs in relation to the petitioner’s
teaching activities.

Although the director of North Carolina A&T’s Center for Aerospace Research
(“CAR”) is listed as the lead principal investigator on all grants for CAR research, the
record establishes that the petitioner initiated or is the primary award contact on several
funded grant proposals and that he is the only listed researcher on many of the grants.
11

893

Cite as 26 I&N Dec. 884 (AAO 2016)

Interim Decision #3882

IV. CONCLUSION
The record demonstrates by a preponderance of the evidence that:
(1) the petitioner’s research in aerospace engineering has both substantial
merit and national importance; (2) the petitioner is well positioned to
advance his research; and (3) on balance, it is beneficial to the United
States to waive the requirements of a job offer and thus of a labor
certification. We find that the petitioner has established eligibility for and
otherwise merits a national interest waiver as a matter of discretion.
In visa petition proceedings, it is the petitioner’s burden to establish
eligibility for the immigration benefit sought. Section 291 of the Act,
8 U.S.C. § 1361 (2012). The petitioner has met that burden.
ORDER: The appeal is sustained and the petition is approved.

894

